DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/17/22 has been entered.
 
Claims Status
	Claims 105,107,109 and 111 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 105,107,109 and 111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bolander et al. (WO2012/037928A2) in view of Brush et al. (US 5,808,044) and Gray (US 2009/0304598A1) and in further view of Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66), Klaveness et al. (US 2007/0212305A1) and Glunde et al. (The Lancet 2007, 8, 855-857).
Bolander et al. (WO2012/037928A2) discloses compounds 
    PNG
    media_image1.png
    117
    230
    media_image1.png
    Greyscale
wherein R is H, etc.; Y is CR1R2, etc.; X is Cl, Br, I, OTs, OMs; Z is O or CH2; n represents 0-3, such as 
    PNG
    media_image2.png
    105
    599
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    151
    449
    media_image3.png
    Greyscale
 (p13; p21).
The compounds can be used as diagnostic compounds/fluorescent probes via administration of the compounds in an aqueous solution or suspension (p1, Description; bottom of p18-top of p19; claims 13,20,21).
Bolander et al. does not explicitly disclose the chloro or bromo counterion of
    PNG
    media_image2.png
    105
    599
    media_image2.png
    Greyscale
.
Brush et al. (US 5,808,044) discloses the fluorescent indocarbocyanine dyes

    PNG
    media_image4.png
    167
    431
    media_image4.png
    Greyscale
(FIG 1) and 
    PNG
    media_image5.png
    156
    336
    media_image5.png
    Greyscale
 (Fig 3; column 1, lines 60+;
column 8, lines 48+).
Gray (US 2009/0304598A1) discloses NIR dyes/probes 
    PNG
    media_image6.png
    26
    239
    media_image6.png
    Greyscale
wherein A
is 
    PNG
    media_image7.png
    115
    156
    media_image7.png
    Greyscale
, etc.; B is 
    PNG
    media_image8.png
    122
    154
    media_image8.png
    Greyscale
, etc.; Y is 
    PNG
    media_image9.png
    23
    161
    media_image9.png
    Greyscale
, etc.; D and E comprise CR14CR15 where R14 and R15 may be methyl, etc.; R and R’ may comprise a linear or branched hydrocarbons, etc. (p4-5, ([0045]-[0056]). Z is a counterion, such as chloride, bromide, iodide, etc. It may be preferable to substitute the iodide counterion with a chloride, since some individuals are allergic to iodine (p5, [0058]-0059]).
	The NIR probes are used in vivo in humans for fluorescence imaging and diagnosis of a disease state (p3, [0022],[0027]; p4, [0036],[0040]). The NIR probes may be solubilized in a labeling vehicle, such as water, etc. (p3, [0023],[0029]; p4, [0039]). 
	The labeling composition contains the probes in the vehicle for administration, such as intravenous injection, etc. (p3, [0029]; p4, [0039]).
At the time of the invention it would have been obvious to one of ordinary skill in the art that the fluorescent dye compounds of Bolander et al. may comprise either of the analogous counterions Cl, Br as they are used analogously, Brush et al. teaches of analogous fluorescent dye compounds comprising Cl- counterions and Gray teaches of the use of chloride counterion for analogous fluorescent dyes when individuals are allergic to iodine. 
Therefore, the substitution of one counterion for another counterion predictably yields an aqueous NIR dye solution for fluorescence imaging which can be utilized by subjects, even those with an allergy to iodine.


Bolander et al. does not disclose the heptamethine alkylene linker between the indole moieties
or the ethyl alcohol substituents on the indole moieties.
Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66) discloses the heptamethine cyanine near
infrared probes 
    PNG
    media_image10.png
    147
    230
    media_image10.png
    Greyscale
(p62, first paragraph and 3. Results and Discussion).
At the time of the invention it would have been obvious to one of ordinary skill in the art to vary the length of the alkylene linker moiety (e.g. heptamethine alkylene linker) between the indole moieties of the dyes of Bolander et al. and examine the resulting compounds for NIR imaging as Wang et al. teaches of the known NIR probes comprising the heptamethine alkylene linker and Brush et al. shows fluorescent dyes with varying alkylene linkers. Therefore, it would have been obvious to one of ordinary skill in the art that varying the alkylene linker predictably yields fluorescent dyes.
At the time of the invention it would have been obvious to one of ordinary skill in the art to substitute the fluorescent dyes with ethyl alcohol substituents on the indole moieties for NIR imaging as Brush et al. teaches of alkyl alcohol substituents on the indole moieties and Wang et al. teaches of the known NIR probes comprising ethyl alcohol substituents on the indole moieties and therefore varying the alkyl alcohol chain length predictably yields fluorescent dyes.

Bolander et al. does not disclose that the probes are intrinsically near infrared (NIR) fluorescent bis-heterocyclic choline kinase inhibitors or are capable of diagnosing and/or treating cancer disease associated with choline kinase (ChoK), such as breast, lung, etc. 
Klaveness et al. (US 2007/0212305A1) discloses use of indocyanine dyes to diagnose lung cancer
via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer
(abstract; p1, [0018]; p2, [0026],[0031-0032],[0040]; p3, [0052]; p6, [0076-0078],[0081-0082]; p9, [0100]). Particularly preferred are dyes which have absorption maxima in the visible or near-infrared region (p6, [0079]). A library of dyes can be tested for affinity for abnormally expressed targets (p7, [0087]). 
Glunde et al. (The Lancet 2007, 8, 855-857) discloses that choline kinase (ChoK) overexpression and increased activity have been shown in malignant cells and tumors of the lung, colon, breast and ovaries (p855, left column). Studies show an association between ChoKα overexpression and poor clinical outcome as defined by lung-cancer-specific survival and relapse-free survival (p856, left column, first paragraph). ChoK expression can be monitored by MRS or PET wherein MRS applications for human lung cancers have shown difficulties because of motion artifacts, susceptibility artifacts arising from tissue-air interfaces, and other instabilities. PET and PET/CT are mainly being studied for clinical use in
patients with carcinomas of the prostate (p856, right column).
At the time of the invention it would have been obvious to one of ordinary skill in the art that
the probes of the combined disclosures are capable of diagnosing lung cancer as Klaveness et al. teaches of the use of indocyanine dyes to diagnose lung cancer via an enzyme (choline kinase) targeting abnormally expressed choline kinase associated with lung cancer, as the particularly preferred indocyanine dyes have absorption maxima in the near-infrared region and Glunde et al. teaches that choline kinase (ChoK) overexpression and increased activity have been shown in malignant cells and tumors of the lung and imaging applications have been used for determining the ChoK expression in lung cancer.
It would have been obvious that the NIR cyanine probes of the combined disclosures are capable of diagnosing lung cancer as the substitution of one NIR indocyanine dye for another known NIR indocyanine dye to diagnose lung cancer by known in vivo fluorescence imaging techniques is
predictable.
Also, the heptamethine cyanine near infrared probes of the combined disclosures have analogous structures to the dyes of the instant claims and therefore encompass the intrinsically near infrared (NIR) fluorescent bis-heterocyclic choline kinase inhibitor compounds of the instant claims, have the same properties and are capable of the same functions, such as being capable of diagnosing and/or treating cancer disease associated with choline kinase (ChoK). 
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).



Claims 105,107,109 and 111 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66) in view of Brush et al. (US 5,808,044), Bolander et al. (WO2012/037928A2) and Gray (US 2009/0304598A1) and in further view of Klaveness et al. (US 2007/0212305A1) and Glunde et al. (The Lancet 2007, 8, 855-857).
Wang et al. (Mol. Cryst. Liq. Cryst. 2012, 566, 61-66) discloses the heptamethine cyanine near
infrared probes 
    PNG
    media_image10.png
    147
    230
    media_image10.png
    Greyscale
(p62, first paragraph and 3. Results and Discussion).
	Wang et al. does not disclose the Cl- or Br- anions or a pharmaceutical carrier.
Brush et al. (US 5,808,044) discloses the fluorescent indocarbocyanine dyes

    PNG
    media_image4.png
    167
    431
    media_image4.png
    Greyscale
(FIG 1) and 
    PNG
    media_image5.png
    156
    336
    media_image5.png
    Greyscale
 (Fig 3; column 1, lines 60+; column 8, lines 48+).
Bolander et al. (WO2012/037928A2) discloses compounds 
    PNG
    media_image1.png
    117
    230
    media_image1.png
    Greyscale
as well as that stated above.
Gray (US 2009/0304598A1) discloses NIR dyes/probes 
    PNG
    media_image6.png
    26
    239
    media_image6.png
    Greyscale
 as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art that the dyes of Wang et al. may comprise the counterions Cl-, Br- in an aqueous solution as Bolander teaches of aqueous solutions of analogous fluorescent dyes comprising Cl- counterions, Brush et al. teaches of analogous fluorescent dye compounds comprising Cl- counterions and Gray teaches of the use of chloride counterion for analogous fluorescent dyes when individuals are allergic to iodine. Therefore, the substitution of one counterion for another counterion predictably yields an aqueous dye solution for fluorescence imaging which can be utilized by subjects, even those with an allergy to iodine.

Wang et al. does not explicitly disclose that the probes are intrinsically near infrared (NIR) fluorescent bis-heterocyclic choline kinase inhibitors or are capable of diagnosing and/or treating cancer disease associated with choline kinase (ChoK), such as breast, lung, etc. 
Klaveness et al. (US 2007/0212305A1) discloses use of indocyanine dyes to diagnose lung cancer
via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer
(abstract; p1, [0018]; p2, [0026],[0031-0032],[0040]; p3, [0052]; p6, [0076-0078],[0081-0082]; p9, [0100]). Particularly preferred are dyes which have absorption maxima in the visible or near-infrared region (p6, [0079]). A library of dyes can be tested for affinity for abnormally expressed targets (p7, [0087]). 
Glunde et al. (The Lancet 2007, 8, 855-857) discloses that choline kinase (ChoK) overexpression and increased activity have been shown in malignant cells and tumors of the lung, colon, breast and ovaries (p855, left column). Studies show an association between ChoKα overexpression and poor clinical outcome as defined by lung-cancer-specific survival and relapse-free survival (p856, left column, first paragraph). ChoK expression can be monitored by MRS or PET wherein MRS applications for human lung cancers have shown difficulties because of motion artifacts, susceptibility artifacts arising from tissue-air interfaces, and other instabilities. PET and PET/CT are mainly being studied for clinical use in
patients with carcinomas of the prostate (p856, right column).
At the time of the invention it would have been obvious to one of ordinary skill in the art that
the probes of the combined disclosures are capable of diagnosing lung cancer as Klaveness et al. teaches of the use of indocyanine dyes to diagnose lung cancer via an enzyme (choline kinase) targeting abnormally expressed choline kinase associated with lung cancer, as the particularly preferred indocyanine dyes have absorption maxima in the near-infrared region and Glunde et al. teaches that choline kinase (ChoK) overexpression and increased activity have been shown in malignant cells and tumors of the lung and imaging applications have been used for determining the ChoK expression in lung cancer.
It would have been obvious that the NIR cyanine probes of the combined disclosures are capable of diagnosing lung cancer as the substitution of one NIR indocyanine dye for another known NIR indocyanine dye to diagnose lung cancer by known in vivo fluorescence imaging techniques is
predictable.
Also, the heptamethine cyanine near infrared probes of the combined disclosures have analogous structures to the dyes of the instant claims and therefore encompass the intrinsically near infrared (NIR) fluorescent bis-heterocyclic choline kinase inhibitor compounds of the instant claims, have the same properties and are capable of the same functions, such as being capable of diagnosing and/or treating cancer disease associated with choline kinase (ChoK). 
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Response to Arguments
Applicant asserts that Wang discloses cyanine dyes for calorimetric assays to detect CN- and F- and measured their UV-visible absorption spectra when dissolved in DMSO upon addition of various anions. The addition of CN- and F- resulted in changes (noticeably reducing NIR fluorescence) in the absorption spectrum and forming adducts with the dyes; the addition of other anions such as Br-or Cl- had no effect. There is no motivation to take Wang’s dyes are dissolved in organic solvents and are meant to be used for “naked eye” (and not NIR) colorimetric assays to detect CN- and F- and modify
them to arrive at the claimed pharmaceutical compositions of the recited NIR dyes with Br-or Cl-.
The reference of Wang et al. merely states that the addition of Br- and Cl- did not have any significant effect on the absorption of the dye-1 in DMSO and therefore using the Br- or Cl- of Bolander, Brush et al. and Gray does not alter the dyes inherent properties and the dye remains an NIR probe regardless of the counteranion present.  
At the time of the invention it would have been obvious to one of ordinary skill in the art that the probes of Wang et al. may comprise the counterions Cl-, Br- as Bolander teaches of aqueous solutions of analogous fluorescent dyes comprising Cl- counterions, Brush et al. teaches of analogous fluorescent dye compounds comprising Cl- counterions and Gray teaches of the use of chloride counterion for some individuals that are allergic to iodine. Therefore, the substitution of one counterion
for another counterion predictably yields an aqueous dye solution for fluorescence imaging.
The Cl- containing probes of the combined disclosures have identical structures to the dyes of the instant claims, and therefore, have the same properties and are capable of the same functions, such as being capable of being prepared in aqueous solution for NIR diagnosing and/or treating cancer disease associated with choline kinase (ChoK). 
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicant asserts that it was the Applicant and not Wang or the other cited references, who recognized that the claimed dyes are intrinsic NIR choline kinase inhibitors and can be dissolved in an aqueous solution to form a pharmaceutical composition.
Wang et al. discloses the heptamethine cyanine near infrared probes

    PNG
    media_image10.png
    147
    230
    media_image10.png
    Greyscale
.
Brush et al. discloses the fluorescent indocarbocyanine dyes

    PNG
    media_image4.png
    167
    431
    media_image4.png
    Greyscale
(FIG 1) and 
    PNG
    media_image5.png
    156
    336
    media_image5.png
    Greyscale
.
Bolander et al. discloses compounds 
    PNG
    media_image1.png
    117
    230
    media_image1.png
    Greyscale
as well as that stated above.
Gray discloses NIR dyes/probes 
    PNG
    media_image6.png
    26
    239
    media_image6.png
    Greyscale
 as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art that
the dyes of Wang et al. may comprise the counterions Cl-, Br- in an aqueous solution as Bolander teaches of aqueous solutions of analogous fluorescent dyes comprising Cl- counterions, Brush et al. teaches of analogous fluorescent dye compounds comprising Cl- counterions and Gray teaches of the use of chloride counterion for analogous fluorescent dyes when individuals are allergic to iodine. Therefore, the substitution of one counterion for another counterion predictably yields an aqueous dye solution for fluorescence imaging which can be utilized by subjects, even those with an allergy to iodine.
The Cl- containing probes of the combined disclosures have identical structures to the dyes of the instant claims, and therefore, have the same properties and are capable of the same functions, such as being capable of being prepared in aqueous solution for NIR diagnosing and/or treating cancer disease associated with choline kinase (ChoK).
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Klaveness et al. discloses the use of indocyanine dyes to diagnose lung cancer
via an enzyme (choline kinase) which is an abnormally expressed target associated with lung cancer and therefore, it would have been obvious and not unexpected to utilize indocyanine dyes for the detection of lung cancer via fluorescence via targeting chole kinase which is abnormally expressed on lung cancer.
	Applicant asserts that a skilled artisan would not be motivated “to substitute the iodide counterion with a chloride, since some individuals are allergic to iodine” as the chloride in Wang showed no effect.
The reference of Wang et al. merely states that the addition of Br- and Cl- did not have any significant effect on the absorption of the dye-1 in DMSO and therefore using the Br- or Cl- of Bolander, Brush et al. and Gray does not alter the dyes inherent properties and the dye remains an NIR probe regardless of the counteranion present.  
Wang et al. discloses the heptamethine cyanine near infrared probes

    PNG
    media_image10.png
    147
    230
    media_image10.png
    Greyscale
.
Brush et al. discloses the fluorescent indocarbocyanine dyes

    PNG
    media_image4.png
    167
    431
    media_image4.png
    Greyscale
(FIG 1) and 
    PNG
    media_image5.png
    156
    336
    media_image5.png
    Greyscale
.
Bolander et al. discloses compounds 
    PNG
    media_image1.png
    117
    230
    media_image1.png
    Greyscale
as well as that stated above.
Gray discloses NIR dyes/probes 
    PNG
    media_image6.png
    26
    239
    media_image6.png
    Greyscale
 as well as that stated above.
At the time of the invention it would have been obvious to one of ordinary skill in the art that
the dyes of Wang et al. may comprise the counterions Cl-, Br- in an aqueous solution as Bolander teaches of aqueous solutions of analogous fluorescent dyes comprising Cl- counterions, Brush et al. teaches of analogous fluorescent dye compounds comprising Cl- counterions and Gray teaches of the use of chloride counterion for analogous fluorescent dyes when individuals are allergic to iodine. Therefore, the substitution of one counterion for another counterion predictably yields an aqueous dye solution for fluorescence imaging which can be utilized by subjects, even those with an allergy to iodine.
The Cl- containing probes of the combined disclosures have identical structures to the dyes of the instant claims, and therefore, have the same properties and are capable of the same functions, such as being capable of being prepared in aqueous solution for NIR diagnosing and/or treating cancer disease associated with choline kinase (ChoK).
Products of identical chemical composition can not have mutually exclusive properties. A chemical composition and its properties are inseparable. Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable and does not render the old composition patentably new to the discoverer. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618